Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/14/2021.
Claims 1-27 are presented for examination.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent application No. 14/811,824.
	The instant claims are broader in scope than the ‘824 application in that the instant application does not recite estimating a total length of engagement of a viewing session for the user.  It is old and well known to broaden the scope of the claims by not including estimating the length of viewing in order to reach a broader audience.    

				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	Claims 1-27 are rejected under 35 U.S.C. 101 because: the claims are directed to selecting an anchor asset from a plurality of assets based on certainty that the anchor set will be viewed by the user and ordering selected variety of assets into a playlist, each asset in the selected variety of assets placed in a specific ordered position based on a relationship of the assets to other assets in the playlist.   This limitation, as drafted, is a process that, under its broadest reasonable interpretation covers certain methods of organizing human activity by (1) managing personal behavior or relationships or interactions between people including following rules or instructions, (2) commercial interactions such as forms of advertising, marketing, and sales activities, and (3) mental processes involving concepts performed in the human mind such as observation, evaluation, judgment, and opinion, under 2A-prong 1 but for the recitation of generic computer components.  That is, other than reciting a display, a device, online engagement, an apparatus performing well known functions that do not take the claim limitation out of certain methods of organizing human activity group, and it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, under 2A- prong 2 test. 7. The claim do not provide an inventive step under 2B, as discussed with respect to step 2A prong two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot integrate a judicial 
	Dependent claims 2-9 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. The claims further recite variety of assets are selected based on a common theme of the variety of assets; at least a portion of the variety of assets are selected and arranged in the presentation screen based on human senses and fail to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent apparatus claim 10 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims. Similar to the claims rejected above. The system/apparatus claim is merely providing an environment in which to carry out the abstract idea.
	Dependent claims 11-18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. The claims further recite variety of assets are selected based on a common theme of the variety of assets; at least a portion of the variety of assets are selected and arranged in the presentation screen based on human senses and fail to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Dependent claims 20-27 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. The claims further recite variety of assets are selected based on a common theme of the variety of assets; at least a portion of the variety of assets are selected and arranged in the presentation screen based on human senses and fail to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

				
				Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12-14, 16-19, 21-23, 25-27  are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al.(2012/0151511 hereinafter Bernard) in view of Ponte (6,826,559 hereinafter Ponte) in view of Choi et al. (2014/0344061 hereinafter Choi) further in view of article titled “Headline: getting In Tune” by Harris, Javacia (hereinafter Harris). 
	With respect to claims 1, 3-5 and 8 Bernard teaches selecting an anchor asset from the plurality of asset and selecting an anchor asset from the plurality of assets, the anchor asset selected based on certainty that the anchor asset will be viewed by the user (see Step S9 for after the user switched away/terminates viewing other content/particular asset, generating recommended item/anchor asset based on updated ratings of the other content that were displayed to the users) .

	With respect to selecting of the asset being based on display parameter of the user device such that the user can present the anchor asset to the user. Choi teaches on paragraph 0089 “ select ads based on ad targeting objectives as described above but selects creatives from within an ad collection based on the capabilities of the device environment to which the ad is to be served. These capabilities criteria can include any characteristic of the target device environment that is available to the application into which the ad is to be served; these capabilities can include but are not limited to: screen size and color depth; number and type of screens”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the 
	With respect to ordering the selected variety of assets into a playlist, each asset in the selected variety of assets placed in a specific ordered position in the playlist based on a relationship of the asset to the other assets in the playlist; dynamically creating a revised playlist; and causing the user device to play the revised playlist.   Harris teaches “Hannon recommends playing four to six upbeat songs from the same genre of music, and then slowing it down with two low-tempo tunes.  Then switch genres.  Repeating this formula throughout the evening should keep everyone relatively happy”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included in the combination of Bernard and Ponte to have included the limitations of Harris of ordering the selected variety of assets into a playlist, each asset in the selected variety of assets placed in a specific ordered position in the playlist based on a relationship of the asset to the other assets in the playlist; dynamically creating a revised playlist; and causing the user device to play the revised playlist, because such a modification would allow to better space out the type of music played by spacing out the type of music played by providing  “complete control of the music, make sure your playlist is organized”,  “the key is to mix it up”, …”the older guests are not going to get up and dance to the fast songs…but if you play too many slow songs, everyone will get bored”.  
 	


	With respect to claims 7,16 and 25,  Bernard further teaches the variety of assets are selected based on a common theme of the variety of assets (see paragraph 0086 for example, the viewer may choose to have the selection may be based on genre, in which case, only the most popular genre or type of programme at the specified time is selected as part of the list of recommended content items.)

	With respect to claims 9, 18 and 27, Bernard further teaches at least a portion of the variety of assets are selected and arranged in the presentation screen based on human senses (i.e. content based on what the viewer is seeing, which appears to the sense of sight)(paragraph 0002).


Claims 2, 6, 11, 15, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Ponte, Choi and  Harris, further in view of Reichert Jr. (2016/0277244 hereinafter Reichert .
	
	With respect to claims 2, 11 and 20 Reichert further teaches wherein the single presentation screen is arranged using display parameters of the receiving device (see paragraph 0003 for the presentation control system can analyze the captured portion of the content item (and any additional information) and compare the received portion of display. The presentation control system can then provide instruction to modify display configuration settings on the presentation device). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Reichert in order to better customize the presentation based on the receiving device. 

Claims 6, 15 and 24, further recites the asset to be displayed during the online engagement is textual.  Bernard teaches the content audio and video on paragraph 0043.  Bernard is silent as to being text.  Reichert teaches on paragraph 0030 content being text. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the asset being text in order to provide content in written format that might appear to some users.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention the teachings of Reichert in order to obtain the above mentioned advantage.

		 

“”References of record and not applied:
	Article, titled “ Evaluation of User Reputation on YouTube” teaches determining the quality of related contents using this new social network. Based on this observation, we introduce a user evaluation algorithm for user-generated video sharing website such as YouTube.


					Response to Arguments
The obviousness type Double Patenting rejection has been maintained, until a Terminal Disclaimer is filed. 
The 101 rejections have been maintained. The claims are directed to selecting an anchor asset based on the certainty that the asset will be viewed by the users and selecting other assets based on the relationship to the anchor asset, ordering the selected asset into playlist in an ordered position.  The specification on paragraph 0106, describes “playlists video playlist to be constructed and consumed and, should user interaction suggest that a particular video asset consumption has terminated, present a revised list of recommended assets presented as an ensemble”. This step organizes 
Applicant argument pertaining to “the system to select the anchor asset/recommended based on the user's device parameters such as luminosity, color and dynamic range of the user's device” has been moot, see grounds of rejection above. 

Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688